PER CURIAM:
Claimant seeks damages in the amount of $316.94 for the replacement of the windshield of her 1978 Oldsmobile which was cracked on September 13, 1982. On that date, claimant was driving south on Route 15 towards Fairview, Marion County, West Virginia, when a passing truck picked up a piece of gravel from the road, throwing it into the claimant’s windshield. Claimant testified that the truck belonged to respondent and that the gravel was being used to fill in potholes. Claimant’s husband, who was also in the vehicle at the time of the incident, testified that he thought the truck was travelling too fast for the road condition.
The State is neither an insurer nor a guarantor of the safety of motorists travelling its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). This Court cannot hold that the damage sustained by the claimant was foreseeable, nor that the incident would not have occurred had the truck been travelling at a slower rate of speed. As no actionable negligence on the part of respondent has been shown, the Court must deny the claim.
Claim disallowed.